DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-6, in the reply filed on 03/25/2022 is acknowledged.  The traversal is on the ground(s) that Groups I and II require the technical feature of the epoxy resin composition according to claim 1 and that this technical feature is a special technical feature as it makes a contribution over KR 101829213 B1 to Ahn et al. (p. 12-14). This is not found persuasive because Groups I and II Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the epoxy resin composition according to claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Akimoto et al. (JP 2003-105094 A, machine translation in English used for citation). Akimoto teaches an epoxy resin molding material comprising epoxy resin, curing agent, inorganic filler, and an organic silane [Abstract, 0005, 0006, 0007], wherein the curing agent is triphenylmethane-type phenolic resin [0029, 0033], wherein the inorganic filler is optionally alumina [0040], wherein the organic silane is optionally γ-methacryloxypropyltrimethoxysilane [0044], which reads on an epoxy resin composition, comprising an epoxy resin, a curing agent comprising a triphenylmethane-type phenol resin, particles that are optionally alumina particles, and a silane compound which optionally does not have a functional group that is reactive with an epoxy groups and which optionally does not have a functional group that is reactive with an epoxy group and which optionally has a functional group that is unreactive with an epoxy group, wherein the silane compound optionally has a structure in which the functional group that is unreactive with an epoxy group is bound to a silicon atom, or is bound to a silicon atom via a chain hydrocarbon group having 3 carbon atoms, wherein the functional group that is unreactive with an epoxy group is optionally a (meth)acryloyloxy group, wherein the silane compound optionally comprises 3-methacryloxypropyltrimethoxysilane, wherein the silane compound which does not have a functional group that is reactive with an epoxy group and which has a functional group that is unreactive with an epoxy group optionally comprises 3-(meth)acryloxypropyltrimethoxysilane.
Akimoto does not teach a specific embodiment wherein the epoxy resin composition further comprises alumina particles. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Akimoto’s inorganic filler that is alumina as Akimoto’s inorganic filler, which would read on wherein the epoxy resin composition further comprises alumina particles as claimed. One of ordinary skill in the art would have been motivated to do so because Akimoto teaches that of the inorganic fillers, alumina is preferable form the viewpoint of high thermal conductivity [0040], which means that selecting Akimoto’s inorganic filler that is alumina as Akimoto’s inorganic filler would have been beneficial for providing high thermal conductivity for Akimoto’s epoxy resin molding material.
Akimoto does not teach a specific embodiment wherein the epoxy resin composition further comprises a silane compound which does not have a functional group that is reactive with an epoxy group and which has a functional group that is unreactive with an epoxy group, wherein the silane compound has a structure in which the functional group that is unreactive with an epoxy group is bound to a silicon atom, or is bound to a silicon atom via a chain hydrocarbon group having 1 to 5 carbon atoms, wherein the functional group that is unreactive with an epoxy group is at least one selected from the group consisting of a (meth)acryloyl group, a (meth)acryloyloxy group, and a vinyl group, wherein the silane compound comprises 3-methacryloxypropyltrimethoxysilane, wherein the functional group that is unreactive with an epoxy group is a (meth)acryloyloxy group, wherein the silane compound which does not have a functional group that is reactive with an epoxy group and which has a functional group that is unreactive with an epoxy group comprises at least one of (meth)acryloxypropyltrimethoxysilane, 3-(meth)acryloxypropylmethyldiethoxysilane, 3-(meth)acryloxypropyltriethoxysilane, vinyltrimethoxysilane, vinyltriethoxysilane, and p-styryltrimethoxysilane. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Akimoto’s organic silane that is γ-methacryloxypropyltrimethoxysilane as Akimoto’s organic silane, which would read on wherein the epoxy resin composition further comprises a silane compound which does not have a functional group that is reactive with an epoxy groups and which does not have a functional group that is reactive with an epoxy group and which has a functional group that is unreactive with an epoxy group, wherein the silane compound has a structure in which the functional group that is unreactive with an epoxy group is bound to a silicon atom, or is bound to a silicon atom via a chain hydrocarbon group having 3 carbon atoms as claimed, wherein the functional group that is unreactive with an epoxy group is a (meth)acryloyloxy group as claimed, wherein the silane compound comprises 3-methacryloxypropyltrimethoxysilane as claimed, wherein the functional group that is unreactive with an epoxy group is a (meth)acryloyloxy group as claimed, wherein the silane compound which does not have functional group that is reactive with an epoxy group and which has a functional group that is unreactive with an epoxy group comprises 3-(meth)acyrloxypropyltrimethoxysilane as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin molding material with similar adhesiveness between the resin component and the inorganic filler because Akimoto teaches that the organic silane is a coupling agent [0044] and that examples of the coupling agent containing organic silane in order to enhance adhesiveness between the resin component and the inorganic filler include γ-methacryloxypropyltrimethoxysilane [0044]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
The requirement is still deemed proper and is therefore made FINAL.
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/25/2022.
In the amendments filed on 03/25/2022, claims 8-19 are new and require all the limitations of the epoxy resin composition according to claim 1. Therefore, claims 8-19 are placed in Group I.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-16 recites the limitation “epoxy resin composition” in lines 1-2, which is indefinite because it is unclear if “epoxy resin composition” refers to “the epoxy resin composition according to claim 1”, “the epoxy resin composition according to claim 13”, or some other epoxy resin composition because the claims do not specify which “epoxy resin composition” is being referenced. For further examination of the claims, this limitation is interpreted as “the epoxy resin composition”.
Claim 18 recites the limitation “the inorganic filler other than alumina particles” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim because claim 1 does not recite “an inorganic filler other than alumina particles”. Since claim 17 is the only previous claim that recites “an inorganic filler other than alumina particles”, for further examination of the claims, it is interpreted that claim 18 depends from claim 17.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14-15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 14 recites the limitation “wherein epoxy resin composition has a viscosity at 175°C of 150 Pa·s or lower” in lines 1-2, which fails to further limit the subject matter of claim 13 and fails to include all the limitations of claim 13 because claim 13 recites the limitation “wherein epoxy resin composition has a viscosity at 175°C of 10 to 200 Pa·s” in lines 1-2, which is not required by claim 14 because “150 Pa·s or lower” overlaps with, but is not within, 10 to 200 Pa·s.
Claim 15 recites the limitation “wherein epoxy resin composition has a viscosity at 175°C of 100 Pa·s or lower” in lines 1-2, which fails to further limit the subject matter of claim 13 and fails to include all the limitations of claim 13 because claim 13 recites the limitation “wherein epoxy resin composition has a viscosity at 175°C of 10 to 200 Pa·s” in lines 1-2, which is not required by claim 15 because “100 Pa·s or lower” overlaps with, but is not within, 10 to 200 Pa·s.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto et al. (JP 2003-105094 A, machine translation in English used for citation).
Regarding claims 1, 3-4, and 8-9, Akimoto teaches an epoxy resin molding material comprising epoxy resin, curing agent, inorganic filler, and an organic silane [Abstract, 0005, 0006, 0007], wherein the curing agent is triphenylmethane-type phenolic resin [0029, 0033], wherein the inorganic filler is optionally alumina [0040], wherein the organic silane is optionally γ-methacryloxypropyltrimethoxysilane [0044], which reads on an epoxy resin composition, comprising an epoxy resin, a curing agent comprising a triphenylmethane-type phenol resin, particles that are optionally alumina particles, and a silane compound which optionally does not have a functional group that is reactive with an epoxy groups and which optionally does not have a functional group that is reactive with an epoxy group and which optionally has a functional group that is unreactive with an epoxy group, wherein the silane compound optionally has a structure in which the functional group that is unreactive with an epoxy group is bound to a silicon atom, or is bound to a silicon atom via a chain hydrocarbon group having 3 carbon atoms, wherein the functional group that is unreactive with an epoxy group is optionally a (meth)acryloyloxy group, wherein the silane compound optionally comprises 3-methacryloxypropyltrimethoxysilane, wherein the silane compound which does not have a functional group that is reactive with an epoxy group and which has a functional group that is unreactive with an epoxy group optionally comprises 3-(meth)acryloxypropyltrimethoxysilane.
Akimoto does not teach a specific embodiment wherein the epoxy resin composition further comprises alumina particles. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Akimoto’s inorganic filler that is alumina as Akimoto’s inorganic filler, which would read on wherein the epoxy resin composition further comprises alumina particles as claimed. One of ordinary skill in the art would have been motivated to do so because Akimoto teaches that of the inorganic fillers, alumina is preferable form the viewpoint of high thermal conductivity [0040], which means that selecting Akimoto’s inorganic filler that is alumina as Akimoto’s inorganic filler would have been beneficial for providing high thermal conductivity for Akimoto’s epoxy resin molding material.
Akimoto does not teach a specific embodiment wherein the epoxy resin composition further comprises a silane compound which does not have a functional group that is reactive with an epoxy group and which has a functional group that is unreactive with an epoxy group, wherein the silane compound has a structure in which the functional group that is unreactive with an epoxy group is bound to a silicon atom, or is bound to a silicon atom via a chain hydrocarbon group having 1 to 5 carbon atoms, wherein the functional group that is unreactive with an epoxy group is at least one selected from the group consisting of a (meth)acryloyl group, a (meth)acryloyloxy group, and a vinyl group, wherein the silane compound comprises 3-methacryloxypropyltrimethoxysilane, wherein the functional group that is unreactive with an epoxy group is a (meth)acryloyloxy group, wherein the silane compound which does not have a functional group that is reactive with an epoxy group and which has a functional group that is unreactive with an epoxy group comprises at least one of (meth)acryloxypropyltrimethoxysilane, 3-(meth)acryloxypropylmethyldiethoxysilane, 3-(meth)acryloxypropyltriethoxysilane, vinyltrimethoxysilane, vinyltriethoxysilane, and p-styryltrimethoxysilane. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Akimoto’s organic silane that is γ-methacryloxypropyltrimethoxysilane as Akimoto’s organic silane, which would read on wherein the epoxy resin composition further comprises a silane compound which does not have a functional group that is reactive with an epoxy groups and which does not have a functional group that is reactive with an epoxy group and which has a functional group that is unreactive with an epoxy group, wherein the silane compound has a structure in which the functional group that is unreactive with an epoxy group is bound to a silicon atom, or is bound to a silicon atom via a chain hydrocarbon group having 3 carbon atoms as claimed, wherein the functional group that is unreactive with an epoxy group is a (meth)acryloyloxy group as claimed, wherein the silane compound comprises 3-methacryloxypropyltrimethoxysilane as claimed, wherein the functional group that is unreactive with an epoxy group is a (meth)acryloyloxy group as claimed, wherein the silane compound which does not have functional group that is reactive with an epoxy group and which has a functional group that is unreactive with an epoxy group comprises 3-(meth)acyrloxypropyltrimethoxysilane as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin molding material with similar adhesiveness between the resin component and the inorganic filler because Akimoto teaches that the organic silane is a coupling agent [0044] and that examples of the coupling agent containing organic silane in order to enhance adhesiveness between the resin component and the inorganic filler include γ-methacryloxypropyltrimethoxysilane [0044]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Regarding claim 2, Akimoto teaches that the blending amount of the organic silane is 0.05 to 5% by weight, based on the inorganic filler [0045], that the blending amount of the inorganic filler is 70 to 95% by weight, based on the epoxy resin molding material [0040], that the equivalent ratio of the epoxy resin to the curing agent is in the range of 0.5 to 2 [0036], that the amount of a curing accelerator is 0.005 to 2% by weight with respect to the epoxy resin molding material [0039], and that the blending amount of a metal hydroxide is 0.5 to 500% by weight, based on the epoxy resin [0043], which means that the total amount of Akimoto’s organic silane, epoxy resin, curing agent, and metal hydroxide is from 100%-95%-2%=3% to 100%-70%-0.005%=29.995% by weight, based on the epoxy resin molding material. Therefore, the blending amount of Akimoto’s epoxy resin is less than 29.995% by weight, based on the epoxy resin molding material. Therefore, the content of Akimoto’s organic silane is at least 0.05% / 100% * 70% / 29.995% * 100% = 0.12% by mass with respect to a total amount of the epoxy resin. Therefore, Akimoto’s teachings read on wherein a content of the silane compound is at least 0.12% by mass with respect to a total amount of the epoxy resin.
Akimoto does not teach with sufficient specificity wherein a content of the silane compound is from 0.01% by mass to 20% by mass with respect to a total amount of the epoxy resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Akimoto’s organic silane to be from 0.12% by mass to 20% by mass with respect to a total amount of Akimoto’s epoxy resin, which would read on wherein a content of the silane compound is from 0.12% by mass to 20% by mass with respect to a total amount of the epoxy resin as claimed. One of ordinary skill in the art would have been motivated to do so because Akimoto teaches that the blending amount of the organic silane is 0.05 to 5% by weight, based on the inorganic filler [0045], that if it is less than 0.05% by weight, the adhesiveness to the frame tends to decrease [0045], that if it exceeds 5% by weight, the moldability of the package tends to decrease [0045], that the blending amount of the inorganic filler is 70 to 95% by weight, based on the epoxy resin molding material [0040], that the equivalent ratio of the epoxy resin to the curing agent is in the range of 0.5 to 2 in order to suppress the unreacted portion of each [0036], that the amount of a curing accelerator is 0.005 to 2% by weight with respect to the epoxy resin molding material [0039], and that the blending amount of a metal hydroxide is 0.5 to 500% by weight, based on the epoxy resin [0043], which means that the amount of Akimoto’s organic silane in % by mass with respect to a total amount of Akimoto’s epoxy resin would have affected the adhesiveness of Akimoto’s epoxy resin molding material to a frame, the moldability of a package produced form Akimoto’s epoxy resin molding material, and the unreacted portion of Akimoto’s epoxy resin and curing agent, which means that optimizing the amount of Akimoto’s organic silane in % by mass with respect to a total amount of Akimoto’s epoxy resin would have been beneficial for optimizing the adhesiveness of Akimoto’s epoxy resin molding material to a frame and the moldability of a package produced form Akimoto’s epoxy resin molding material, and for minimizing the unreacted portion of Akimoto’s epoxy resin and curing agent.
Regarding claim 5, Akimoto teaches that the blending amount of the inorganic filler is 70 to 95% by weight, based on the epoxy resin molding material [0040], that the inorganic filler is optionally alumina [0040], that the equivalent ratio of the epoxy resin to the curing agent is in the range of 0.5 to 2 [0036], that the blending amount of the organic silane is 0.05 to 5% by weight, based on the inorganic filler [0045], that the amount of a curing accelerator is 0.005 to 2% by weight with respect to the epoxy resin molding material [0039], and that the blending amount of a metal hydroxide is 0.5 to 500% by weight, based on the epoxy resin [0043]. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Akimoto’s inorganic filler that is alumina as Akimoto’s inorganic filler. Therefore, Akimoto’s teachings read on wherein a content of the alumina particles is greater than 0% by volume and less than 100% by volume with respect to a total amount of the epoxy resin composition.
Akimoto does not teach a specific embodiment wherein a content of the alumina particles is 50% by volume or more with respect to a total amount of the epoxy resin composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the blending amount of Akimoto’s inorganic filler that is alumina to be 50% by volume or more and less than 100% by volume with respect to a total amount of Akimoto’s epoxy resin molding material, which would read on wherein a content of the alumina particles is 50% by volume or more with respect to a total amount of the epoxy resin composition as claimed. One of ordinary skill in the art would have been motivated to do so because Akimoto teaches that of the inorganic fillers, alumina is preferable form the viewpoint of high thermal conductivity [0040], that the blending amount of the inorganic filler is 70 to 95% by weight, based on the epoxy resin molding material [0040], that the equivalent ratio of the epoxy resin to the curing agent is in the range of 0.5 to 2 [0036], that the blending amount of the organic silane is 0.05 to 5% by weight, based on the inorganic filler [0045], that the amount of a curing accelerator is 0.005 to 2% by weight with respect to the epoxy resin molding material [0039], and that the blending amount of a metal hydroxide is 0.5 to 500% by weight, based on the epoxy resin [0043], which means that the blending amount of Akimoto’s inorganic filler that is alumina in % by volume with respect to a total amount of Akimoto’s epoxy resin molding material would have affected thermal conductivity of Akimoto’s epoxy resin molding material, which means that optimizing the blending amount of Akimoto’s inorganic filler that is alumina in % by volume with respect to a total amount of Akimoto’s epoxy resin molding material would have been beneficial for optimizing thermal conductivity of Akimoto’s epoxy resin molding material.
Regarding claim 6, Akimoto teaches that the inorganic filler is optionally alumina, fused silica, or a combination of the two [0040], which optionally reads on the epoxy resin composition according to claim 1, further comprising silica particles as claimed.
Akimoto does not teach a specific embodiment of the epoxy resin composition according to claim 1, further comprising silica particles. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Akimoto’s inorganic filler that is alumina and Akimoto’s inorganic filler that is fused silica as Akimoto’s inorganic filler, which would read on the epoxy resin composition according to claim 1, further comprising silica particles as claimed. One of ordinary skill in the art would have been motivated to do so because Akimoto teaches that the inorganic filler is optionally alumina, fused silica, or a combination of the two [0040], that of the inorganic fillers, alumina is preferable form the viewpoint of high thermal conductivity [0040], and that of the inorganic fillers, fused silica is preferable from the viewpoint of reducing the coefficient of linear expansion [0040], which means that selecting Akimoto’s inorganic filler that is alumina and Akimoto’s inorganic filler that is fused silica as Akimoto’s inorganic filler would have been beneficial for providing high thermal conductivity and reduced coefficient of linear expansion for Akimoto’s epoxy resin molding material.
Regarding claims 10-11, Akimoto teaches that the organic silane is optionally γ-methacryloxypropyltrimethoxysilane, epoxysilane, mercaptosilane, aminosilane, alkylsilane, ureidosilane, vinylsilane, or a combination of two or more [0044], which optionally reads on the epoxy resin composition according to claim 1, further comprising a silane compound other than the silane compound which does not have a functional group that is reactive with an epoxy group and which has a functional group that is unreactive with an epoxy group, wherein the silane compound other than the silane compound which does not have a functional group that is reactive with an epoxy group and which has a functional group that is unreactive with an epoxy group comprises at least one of an epoxysilane, a mercaptosilane, an aminosilane, an alkylsilane, an ureidosilane, and a vinylsilane as claimed.
Akimoto does not teach a specific embodiment of the epoxy resin composition according to claim 1, further comprising a silane compound other than the silane compound which does not have a functional group that is reactive with an epoxy group and which has a functional group that is unreactive with an epoxy group, wherein the silane compound other than the silane compound which does not have a functional group that is unreactive with an epoxy group comprises at least one of an epoxysilane, a mercaptosilane, an aminosilane, an alkylsilane, an ureidosilane, a (meth)acrylsilane, and a vinylsilane. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Akimoto’s organic silane that is γ-methacryloxypropyltrimethoxysilane and Akimoto’s organic silane that is epoxysilane, mercaptosilane, aminosilane, alkylsilane, ureidosilane, or vinylsilane as Akimoto’s organic silane, which would read on the epoxy resin composition according to claim 1, further comprising a silane compound other than the silane compound which does not have a functional group that is reactive with an epoxy group and which has a functional group that is unreactive with an epoxy group, wherein the silane compound other than the silane compound which does not have a functional group that is unreactive with an epoxy group comprises at least one of an epoxysilane, a mercaptosilane, an aminosilane, an alkylsilane, an ureidosilane, and a vinylsilane as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin molding material with similar adhesiveness between the resin component and the inorganic filler because Akimoto teaches that the organic silane is a coupling agent [0044] and that examples of the coupling agent containing organic silane in order to enhance adhesiveness between the resin component and the inorganic filler include γ-methacryloxypropyltrimethoxysilane, epoxysilane, mercaptosilane, aminosilane, alkylsilane, ureidosilane, vinylsilane, or a combination of two or more [0044]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Regarding claim 12, Akimoto teaches that the organic silane is optionally γ-methacryloxypropyltrimethoxysilane, epoxysilane, mercaptosilane, aminosilane, alkylsilane, ureidosilane, vinylsilane, or a combination of two or more [0044], and that the blending amount of the organic silane is 0.05 to 5% by weight, based on the inorganic filler [0045], which optionally reads on wherein a content of the silane compound other than the silane compound which does not have a functional group that is reactive with an epoxy group and which has a functional group that is unreactive with an epoxy group with respect to a total amount of silane compound is greater than 0% by mass and less than 100% by mass.
Akimoto does not teach a specific embodiment wherein a content of the silane compound other than the silane compound which does not have a functional group that is reactive with an epoxy group and which has a functional group that is unreactive with an epoxy group with respect to a total amount of silane compound is 30% by mass or less. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Akimoto’s organic silane that is γ-methacryloxypropyltrimethoxysilane and Akimoto’s organic silane that is epoxysilane, mercaptosilane, aminosilane, alkylsilane, ureidosilane, or vinylsilane as Akimoto’s organic silane, and to select the blending amount of Akimoto’s organic silane that is epoxysilane, mercaptosilane, aminosilane, alkylsilane, ureidosilane, or vinylsilane to be greater than 0% by mass and 30% by mass or less, which would read on wherein a content of the silane compound other than the silane compound which does not have a functional group that is reactive with an epoxy group and which has a functional group that is unreactive with an epoxy group with respect to a total amount of silane compound is 30% by mass or less as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining an epoxy resin molding material with similar adhesiveness between the resin component and the inorganic filler because Akimoto teaches that the organic silane is a coupling agent [0044], that examples of the coupling agent containing organic silane in order to enhance adhesiveness between the resin component and the inorganic filler include γ-methacryloxypropyltrimethoxysilane, epoxysilane, mercaptosilane, aminosilane, alkylsilane, ureidosilane, vinylsilane, or a combination of two or more [0044], and that the blending amount of the organic silane is 0.05 to 5% by weight, based on the inorganic filler [0045]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Regarding claim 13, the Office recognizes that all of the claimed physical properties are not positively taught by Akimoto, namely wherein epoxy resin composition has a viscosity at 175°C of 10 to 200 Pa·s. However, Akimoto renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the epoxy resin composition according to claims 1-6 and 8-12, as explained above. Furthermore, the instant application recites that according to the above configuration, an epoxy resin composition in which increases in viscosity are controlled can be obtained [0011], that as a result, it is presumed that friction between the alumina particles is reduced, thereby lowering the melt viscosity [0011], that it is presumed that, since the viscosity of the epoxy resin composition can be controlled, the amount of alumina particles can be increased [0011], that from the viewpoints of reducing viscosity, the content is preferably less than 100% by volume, more preferably 99% by volume or lower, and still more preferably 98% by volume or lower [0027], that when the volume average particle diameter of the alumina particles is 0.1 μm or more, increases in the viscosity of the epoxy resin composition tend to be controlled [0028], that such alumina particles tend to form a densely-filled structure, and therefore, increases in the viscosity of the material can be controlled [0029], that from the viewpoints of lowering viscosity, the content of the inorganic filler is preferably less than 100% by volume, more preferably 99% by volume or less, and still more preferably 98% by volume or less [0032], that the number of carbon atom(s) of the chain hydrocarbon group is preferably from 2 to 4, and more preferably 3, from the viewpoints of lowering viscosity [0038], that from the viewpoint of controlling the viscosity, the specific functional group is preferably present at the end of the chain hydrocarbon group [0040], that 3- (meth)acryloxypropyltrimethoxysilane is preferable from the viewpoints of controlling viscosity [0043], that from the viewpoint of the balance between viscosity, the content of the specific silane compound may be from 0.01% by mass to 10% by mass with respect to the total amount of the epoxy resin [0045], and that from the viewpoint of further controlling the increase in the viscosity, the content of the specific silane compound may be from 10% by mass to 20% by mass, or from 15% by mass to 20% by mass, with respect to the total amount of the epoxy resin [0045]. Therefore, the claimed physical properties would naturally arise from the epoxy resin composition that is rendered obvious by Akimoto. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 14, the Office recognizes that all of the claimed physical properties are not positively taught by Akimoto, namely wherein epoxy resin composition has a viscosity at 175°C of 150 Pa·s or lower. However, Akimoto renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the epoxy resin composition according to claims 1-6 and 8-12, as explained above. Furthermore, the instant application recites that according to the above configuration, an epoxy resin composition in which increases in viscosity are controlled can be obtained [0011], that as a result, it is presumed that friction between the alumina particles is reduced, thereby lowering the melt viscosity [0011], that it is presumed that, since the viscosity of the epoxy resin composition can be controlled, the amount of alumina particles can be increased [0011], that from the viewpoints of reducing viscosity, the content is preferably less than 100% by volume, more preferably 99% by volume or lower, and still more preferably 98% by volume or lower [0027], that when the volume average particle diameter of the alumina particles is 0.1 μm or more, increases in the viscosity of the epoxy resin composition tend to be controlled [0028], that such alumina particles tend to form a densely-filled structure, and therefore, increases in the viscosity of the material can be controlled [0029], that from the viewpoints of lowering viscosity, the content of the inorganic filler is preferably less than 100% by volume, more preferably 99% by volume or less, and still more preferably 98% by volume or less [0032], that the number of carbon atom(s) of the chain hydrocarbon group is preferably from 2 to 4, and more preferably 3, from the viewpoints of lowering viscosity [0038], that from the viewpoint of controlling the viscosity, the specific functional group is preferably present at the end of the chain hydrocarbon group [0040], that 3- (meth)acryloxypropyltrimethoxysilane is preferable from the viewpoints of controlling viscosity [0043], that from the viewpoint of the balance between viscosity, the content of the specific silane compound may be from 0.01% by mass to 10% by mass with respect to the total amount of the epoxy resin [0045], and that from the viewpoint of further controlling the increase in the viscosity, the content of the specific silane compound may be from 10% by mass to 20% by mass, or from 15% by mass to 20% by mass, with respect to the total amount of the epoxy resin [0045]. Therefore, the claimed physical properties would naturally arise from the epoxy resin composition that is rendered obvious by Akimoto. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 15, the Office recognizes that all of the claimed physical properties are not positively taught by Akimoto, namely wherein epoxy resin composition has a viscosity at 175°C of 100 Pa·s or lower. However, Akimoto renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the epoxy resin composition according to claims 1-6 and 8-12, as explained above. Furthermore, the instant application recites that according to the above configuration, an epoxy resin composition in which increases in viscosity are controlled can be obtained [0011], that as a result, it is presumed that friction between the alumina particles is reduced, thereby lowering the melt viscosity [0011], that it is presumed that, since the viscosity of the epoxy resin composition can be controlled, the amount of alumina particles can be increased [0011], that from the viewpoints of reducing viscosity, the content is preferably less than 100% by volume, more preferably 99% by volume or lower, and still more preferably 98% by volume or lower [0027], that when the volume average particle diameter of the alumina particles is 0.1 μm or more, increases in the viscosity of the epoxy resin composition tend to be controlled [0028], that such alumina particles tend to form a densely-filled structure, and therefore, increases in the viscosity of the material can be controlled [0029], that from the viewpoints of lowering viscosity, the content of the inorganic filler is preferably less than 100% by volume, more preferably 99% by volume or less, and still more preferably 98% by volume or less [0032], that the number of carbon atom(s) of the chain hydrocarbon group is preferably from 2 to 4, and more preferably 3, from the viewpoints of lowering viscosity [0038], that from the viewpoint of controlling the viscosity, the specific functional group is preferably present at the end of the chain hydrocarbon group [0040], that 3- (meth)acryloxypropyltrimethoxysilane is preferable from the viewpoints of controlling viscosity [0043], that from the viewpoint of the balance between viscosity, the content of the specific silane compound may be from 0.01% by mass to 10% by mass with respect to the total amount of the epoxy resin [0045], and that from the viewpoint of further controlling the increase in the viscosity, the content of the specific silane compound may be from 10% by mass to 20% by mass, or from 15% by mass to 20% by mass, with respect to the total amount of the epoxy resin [0045]. Therefore, the claimed physical properties would naturally arise from the epoxy resin composition that is rendered obvious by Akimoto. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 16, the Office recognizes that all of the claimed physical properties are not positively taught by Akimoto, namely wherein epoxy resin composition has a thermal conductivity at 25°C of 3.0 to 9.0 W/(m·K). However, Akimoto renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the epoxy resin composition according to claims 1-6 and 8-12, as explained above. Furthermore, the instant application recites that according to the above configuration, an epoxy resin composition which has excellent thermal conductivity can be obtained [0011], that the amount of alumina particles can be increased, enabling for improved thermal conductivity [0011], that from the viewpoint of the thermal conductivity of a curing product, the content of the alumina particles is preferably 30% by volume or higher, more preferably 35% by volume or higher, still more preferably 40% by volume or higher, particularly preferably 45% by volume or higher, and extremely preferably from 50% by volume or higher, with respect to the total amount of the epoxy resin composition [0027], that when the volume average particle diameter of the alumina particles is 0.1 μm or more, unevenness of the thermal conductivity of a cured product can be controlled [0028], that from the viewpoint of the balance between properties such as thermal conductivity, combined use of alumina particles and silica particles are preferable [0030], and that from the viewpoint of the thermal conductivity of a cured product, the content of the inorganic filler is preferably 30% by volume or more, more preferably 35% by volume or more, still more preferably 40% by volume or more, particularly preferably 45% by volume or more, and extremely preferably 50% by volume or more, with respect to the entire amount of the epoxy resin composition [0032]. Therefore, the claimed physical properties would naturally arise from the epoxy resin composition that is rendered obvious by Akimoto. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claim 17, Akimoto teaches that the epoxy resin molding material further comprises a metal hydroxide [0005, 0006, 0007], wherein the metal hydroxide is a composite of hydrotalcite, a hydroxide of magnesium, aluminum, titanium, zirconium, or bismuth, has a regular crystal structure, or has a hexagonal plate shape [0041], which reads on the epoxy resin composition according to claim 1, further comprising an inorganic filler other than alumina particles as claimed.
Regarding claim 18, Akimoto teaches that the inorganic filler is optionally alumina, fused silica, or a combination of the two [0040], that the epoxy resin molding material further comprises a metal hydroxide [0005, 0006, 0007], and that the metal hydroxide is optionally aluminum hydroxide or magnesium hydroxide [0041], which optionally reads on wherein the inorganic filler other than alumina particles comprises at least one of fused silica, aluminum hydroxide, and magnesium hydroxide as claimed.
Akimoto does not teach a specific embodiment wherein the inorganic filler other than alumina particles comprises at least one of fused silica, crystalline silica, glass, calcium carbonate, zirconium silicate, calcium silicate, silicon nitride, aluminum nitride, boron nitride, magnesium oxide, silicon carbide beryllia, zirconia, zircon, forsterite, steatite, spinel, mullite, titania, talc, clay, mica, aluminum hydroxide, magnesium hydroxide, magnesium-zin complex hydroxide, and zinc borate. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Akimoto’s inorganic filler that is alumina and Akimoto’s inorganic filler that is fused silica as Akimoto’s inorganic filler or to select Akimoto’s inorganic filler that is alumina as Akimoto’s inorganic filler while selecting Akimoto’s aluminum hydroxide or magnesium hydroxide as Akimoto’s metal hydroxide, which would read on wherein the inorganic filler other than alumina particles comprises at least one of fused silica, aluminum hydroxide, and magnesium hydroxide as claimed. One of ordinary skill in the art would have been motivated to do so because Akimoto teaches that the inorganic filler is optionally alumina, fused silica, or a combination of the two [0040], that of the inorganic fillers, alumina is preferable form the viewpoint of high thermal conductivity [0040], that of the inorganic fillers, fused silica is preferable from the viewpoint of reducing the coefficient of linear expansion [0040], that the epoxy resin molding material further comprises a metal hydroxide [0005, 0006, 0007], that the metal hydroxide is optionally aluminum hydroxide or magnesium hydroxide [0041], that from the view point of flame retardancy, aluminum hydroxide is preferably [0041], and that from the viewpoint of the balance between flame retardancy and moisture resistance, magnesium hydroxide is preferably [0041], which means that selecting Akimoto’s inorganic filler that is alumina and Akimoto’s inorganic filler that is fused silica as Akimoto’s inorganic filler or selecting Akimoto’s inorganic filler that is alumina as Akimoto’s inorganic filler while selecting Akimoto’s aluminum hydroxide or magnesium hydroxide as Akimoto’s metal hydroxide would have been beneficial for providing high thermal conductivity for Akimoto’s epoxy resin molding material, for reducing the coefficient of linear expansion of Akimoto’s epoxy resin molding material, for providing flame retardancy for Akimoto’s epoxy resin molding material, and/or for providing flame retardancy and moisture resistance for Akimoto’s epoxy resin molding material.
Regarding claim 19, Akimoto teaches that the epoxy resin molding material optionally further comprises a mold release agent [0049], which optionally reads on the epoxy resin composition according to claim 1, further comprising a mold release agent as claimed.
Akimoto does not teach a specific embodiment of the epoxy resin composition according to claim 1, further comprising a mold release agent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Akimoto’s mold release agent to modify Akimoto’s epoxy resin molding material, which would read on the epoxy resin composition according to claim 1, further comprising a mold release agent as claimed. One of ordinary skill in the art would have been motivated to do so because Akimoto teaches that the epoxy resin molding material optionally further comprises a mold release agent [0049], which would have been beneficial for improving an ability of Akimoto’s epoxy resin molding material to be released form a mold.

Response to Arguments
Applicant’s arguments, see p. 13-14, filed 03/25/2022, with respect to the rejection of claim(s) 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by Ahn et al. (KR 101829213 B1, cited in IDS, machine translation in English used for citation and made of record on 09/15/2020) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see p. 13-14, filed 03/25/2022, with respect to the rejection of claim(s) 5-6 under 35 U.S.C. 103 as being unpatentable over Ahn et al. (KR 101829213 B1, cited in IDS, machine translation in English used for citation and made of record on 09/15/2020) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767